Citation Nr: 0809184	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected lumbar 
spine disability.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a left heel 
disorder.

5.  Entitlement to service connection for plantar fasciitis 
of the right foot.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a gastrointestinal 
disorder.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to an initial compensable disability rating 
for sinusitis (claimed as rhinitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and November 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The 
veteran testified before the undersigned Veterans Law Judge 
in November 2007; a transcript of that hearing is associated 
with the claims folder.

In August 2004, the veteran submitted a statement notifying 
VA of his intent to file for increased evaluations for all of 
his service-connected disabilities.  A review of the claims 
folder reveals that some of his disabilities have not yet 
been considered for an increased disability rating.  As such, 
the issues of entitlement to an increased rating for (1) 
right epididymitis; (2) medial collateral ligament strain of 
the right knee; (3) onychomycosis of the right toenail; (4) 
tinnitus; (5) degenerative joint disease of the right elbow; 
and (6) hemorrhoids, are REFERRED to the RO for 
consideration.  

In addition, the Board notes that the veteran requested that 
VA obtain private medical records related to vertigo.  See 
Authorization and Consent to Release Information Form for 
Total Imaging dated December 19, 2006.  Yet, no claim 
regarding the issue of entitlement to service connection for 
vertigo has been received.  Since it is not clear from the 
December 2006 form whether the veteran intended to file a 
claim of entitlement to service connection for vertigo, the 
RO should contact him and CLARIFY whether he is seeking 
service connection for this disability.

The issues of entitlement to service connection for a left 
hip disorder and plantar fasciitis of the right foot are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence demonstrates that left shoulder 
impingement is related to the veteran's military service.

2.  The competent evidence fails to demonstrate the veteran 
had a chronic right hip disorder during service or that he 
currently has such a condition.

3.  The competent evidence demonstrates that plantar 
fasciitis of the left foot was first diagnosed during service 
and that the veteran has been receiving treatment for this 
disability since service.

4.  The competent evidence fails to demonstrate the veteran 
had a chronic left knee disorder during service or that he 
currently has such a condition.

5.  The competent evidence fails to demonstrate that the 
veteran currently has any chronic gastrointestinal symptoms 
due to an undiagnosed illness or a diagnosed gastrointestinal 
disorder.

6.  In testimony received at a November 2007 Board hearing, 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal of the issue of entitlement to 
service connection for bilateral hearing loss.

7.  Sinusitis is manifested by no more than a few 
incapacitating episodes per year with nasal discharge and 
sinus pressure; there is no evidence of pain, headaches, or 
crusting associated with the veteran's sinusitis or evidence 
of any incapacitating episodes.


CONCLUSIONS OF LAW

1.  Left shoulder impingement was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A right hip disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is such a disorder 
related to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  Plantar fasciitis of the left heel was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A left knee disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1121, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  A gastrointestinal disorder was not incurred in or 
aggravated by the veteran's active duty service, nor is it 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).

7.  The criteria for an initial compensable disability rating 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 7105 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6514 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

With respect to the veteran's claims of entitlement to 
service connection for a left shoulder disorder and a left 
heel disorder, the entire benefit sought on appeal has been 
granted.  Thus, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in the VCAA.  
Similarly, no VCAA analysis is needed regarding the appeal 
withdrawn by the veteran (service connection for bilateral 
hearing loss).

After careful review of the claims folder, the Board finds 
that letters dated in August 2004 and February 2005 partially 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein.  They also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran.  The veteran was also expressly 
advised of the need to submit any evidence in his possession 
pertaining to his claims.  Finally, the August 2004 and 
February 2005 letters advised the veteran what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Notice in accordance with Dingess was not sent to 
the veteran regarding his service connection claims on 
appeal.  Regardless, the Board finds that a preponderance of 
the evidence is against these claims.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  With respect to the veteran's 
initial rating claim, the above-mentioned February 2005 
letter provided notice regarding the assignment of a 
disability rating based on the severity of the veteran's 
symptomatology; no notice was sent regarding the 
establishment of an effective date.  However, the Board has 
determined that the competent evidence does not warrant a 
higher initial rating.  Therefore, any questions as to the 
appropriate effective date to be assigned are moot.

Finally, the Board notes that the Court issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  In Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for a disability, once a decision awarding 
service connection, a disability rating and an effective date 
has been made, § 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient notice has been provided for an increased 
compensation claim as discussed in Vazquez-Flores is not 
necessary.  

The Board observes that the August 31, 2004, VCAA letter, 
which addressed the issue of entitlement to service 
connection for sinusitis (claimed as rhinitis), was sent to 
the veteran prior to the November 2004 rating decision which 
granted service connection for this disability and assigned 
an initial rating.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely for 
this issue.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The February 2005 letter that provided first element 
and partial Dingess notice, however, was sent after the 
initial adjudication.  Similarly, the August 10, 2004, VCAA 
letter, which addressed the veteran's claimed right hip 
disorder, left knee disorder, and gastrointestinal disorder, 
was sent after the June 2004 rating decision appealed by the 
veteran.  To the extent that these notices were not given 
prior to the initial adjudication of the claims in accordance 
with Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notices provided to the veteran 
in August 2004 and February 2005 fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, these issues 
were readjudicated and a September 2005 statement of the case 
was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In sum, the veteran has been provided VCAA notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to nearly all pertinent provisions.  For those 
elements of notice that the veteran was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  As 
such, the Board concludes that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding private or federal records 
that need to be obtained before deciding his claims.  
Finally, the veteran was provided VA examinations for all of 
his claims on appeal; there is no indication or assertion 
that these examinations were inadequate.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

A number of private treatment records were associated with 
the claims folder in February and November 2007.  The records 
received in November 2007 were accompanied by a waiver of 
review by the agency of original jurisdiction (AOJ).  Thus, 
there is no problem with the Board reviewing them in the 
first instance.  See 38 C.F.R. §§ 19.37, 20.1304 (2007).  The 
records received in February 2007 from Dr. Ramirez and Total 
Imaging, however, were not accompanied by a waiver of AOJ 
review.  These records pertain to the veteran's service-
connected degenerative disc disease of the cervical spine 
with episodic headaches.  Thus, they are not relevant to any 
of the current appeals.  As such, remanding this appeal to 
allow the AOJ to review such evidence would only 
unnecessarily delay the veteran's current appeals.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to direct service connection, the veteran has 
claimed entitlement to service connection for a left shoulder 
disorder and a right hip disorder based on a theory of 
secondary service connection.  He has not, however, been 
provided with notice regarding the evidence and information 
necessary to warrant service connection on this basis.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (it must be shown that the disability for 
which the claim is made is proximately due to or the result 
of a service-connected disease or injury or that a service-
connected disease or injury has chronically worsened the 
disability for which service connection is sought).  Despite 
such error, the Board finds that it may still proceed with a 
decision on these issues.  The Board is granting the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder; thus, there is no prejudice to the 
veteran in proceeding with a decision.  With respect to his 
claimed right hip disorder, asserted as secondary to his 
service-connected low back disability, the Board is denying 
the veteran's claim on the basis of no current disability.  
He has already been provided notice that he must submit 
evidence of a current disability; therefore, the remaining 
elements relevant to substantiating a secondary service 
connection claim are moot, and the lack of notice of these 
elements does not prejudice the veteran.  See Sanders, supra.  

A. Left Shoulder Disorder

The veteran testified in November 2007 that he is claiming 
service connection for a left shoulder disorder as due to 
general wear and tear on his shoulder during his military 
career, including field training, carrying equipment, 
running, and parachute jumping.  He also submitted a written 
statement in March 2005 indicating that this disorder might 
alternatively be considered secondary to his service-
connected degenerative disc disease of the cervical spine.  
See 38 C.F.R. § 3.310 (2007).

As an initial matter, the Board notes that the veteran's DD-
214 indicates that he is in receipt of the Parachutist Badge.  
To receive this badge, an individual must, at a minimum, 
complete proficiency tests while assigned or attached to an 
airborne unit or the Airborne Department of Infantry School, 
or have participated in at least one combat parachute jump.  
32 C.F.R. §§ 578.74-77 (2007).  The veteran has asserted 
participation in the former.  Also, the veteran's service 
medical records reflect treatment for a number of injuries 
associated with parachute jumps.  Under such circumstances, 
the Board finds that there is sufficient evidence that the 
veteran participated in parachute jumps during service.  

The veteran's service medical records show complaints of left 
neck and upper trapezius pain beginning in April 1999.  
Initially, the veteran is diagnosed as having acute muscle 
spasms and cervical/trapezius strain.  However, following an 
April 2001 X-ray which reveals disc space narrowing at C5-6, 
the veteran is diagnosed with degenerative disc disease of 
the cervical spine.  There is no evidence in the veteran's 
service medical records of a diagnosis of a left shoulder 
disorder; however, there is evidence of complaints of 
shoulder pain with decreased range of motion.  See, e.g., 
Flight Medicine Clinic Record dated April 14, 2003; see also 
Separation Examination Report dated February 12, 2004.  

Subsequent to service, in April 2006, the veteran was 
evaluated for his left shoulder complaints.  He reported to 
the examiner that his shoulder was injured through general 
wear and tear during service from parachuting, marching, and 
carrying heavy rucksacks during service.  Following a review 
of the claims folder and an examination of the veteran, the 
examiner diagnosed the veteran as having left shoulder 
impingement and indicated that the veteran's impingement was 
more likely than not "aggravated by his in-service military 
activity."  See VA Joints Examination Report dated April 29, 
2006.  

There is no competent evidence that the veteran had a left 
shoulder disorder pre-existing service.  In this regard, an 
August 1989 periodic physical examination report indicates no 
clinical abnormalities of the upper extremities (veteran's 
service entrance examination not on file).  In the absence of 
any pre-existing condition, the April 2006 VA examiner's 
opinion should be interpreted as a positive nexus between the 
veteran's current left shoulder impingement and service for 
the purposes of direct service connection.  38 C.F.R. 
§§ 3.303, 3.304(a) (2007).  Since the record does not contain 
any negative nexus opinions regarding the relationship 
between the veteran's current left shoulder disorder and 
service, the Board concludes that service connection is 
warranted for left shoulder impingement.

B. Right Hip Disorder

The veteran asserts that service connection is warranted for 
a right hip disorder.  At the November 2007 hearing before 
the undersigned, he testified that he was told by a physician 
that this disorder is secondary to a service-connected low 
back disability.  

The veteran's service medical records show a March 1978 
complaint of a six month history of low back pain and right 
hip pain.  An X-ray of the veteran's right hip was negative.  
Possible diagnoses provided include Reiter's syndrome, Marie-
Strumpell disease, and rheumatoid arthritis.  There is no 
further evidence in the veteran's service records regarding 
right hip problems, and none of the above diagnoses are 
confirmed by the record.  In February 2004, the veteran was 
evaluated for separation from service and complained of pain 
in both hips which he associated with back pain.  The 
examination report provides an assessment of "bilateral hip 
condition with residual."  There is no reference to a 
particular disease process affecting the veteran's hips nor 
specific residuals of an injury/disease.  As such, the Board 
finds that this February 2004 assessment does not constitute 
a disability as contemplated by medical standards.  See 
Dorland's Illustrated Medical Dictionary, 507 (30th ed. 2003) 
("diagnosis" is the "determination of the nature of a case 
of disease" (emphasis added)).  

In addition to a lack of in-service evidence of a diagnosed 
right hip disorder, the Board finds that the veteran's post-
service medical evidence fails to demonstrate that he has a 
current right hip disability.  In this regard, the veteran's 
right hip was examined in April 2006; the examination report 
states that it was a "normal" exam with a normal X-ray.  
See also Radiologic Examination Report from MacDill Base 
Hospital dated December 14, 2006 (veteran has "normal 
appearing hips for age").  None of the veteran's remaining 
medical records provide evidence of a right hip disability.  

The Board is sympathetic to the veteran's assertions that he 
experiences pain in his right hip.  Unfortunately, pain is 
not, in and of itself, a disability for the purposes of 
service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  In the present case, there is evidence that the 
veteran has a painful right hip.  However, no disability has 
yet been diagnosed by a competent individual with the 
expertise to identify a right hip disability without specific 
injury to the hip.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (veteran, as a layperson, is not competent to 
provide evidence of a diagnosis); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (sometimes a 
layperson will be competent to identify a disability when the 
condition is simple).  As such, the veteran's claim of 
entitlement to service connection for a right hip disorder, 
to include as secondary to a service-connected back 
disability, must be denied.  The Board considered the 
applicability of the benefit of the doubt rule; however, as a 
preponderance of the evidence is against the veteran's claim 
this rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. Left Heel Disorder

The veteran filed a claim for a left foot disability 
manifested by heel pain.  A review of his February 2004 
separation examination reflects that palpation of his left 
heel was painful "consistent with plantar fasciitis."  
Post-service medical records demonstrate that the veteran 
continues to receive treatment for chronic plantar fasciitis 
of his left foot.  See, e.g., October 18, 2005 VA Podiatry 
Note.  Seeing as the veteran was first diagnosed with plantar 
fasciitis of the left foot during service and has continued 
to received treatment for this disability, the Board finds 
that service connection is warranted for plantar fasciitis of 
the left foot.  See 38 C.F.R. § 3.303.

D. Left Knee Disorder

The veteran testified at the November 2007 hearing that he is 
claiming entitlement to service connection for a left knee 
disorder based on the physical stress of his entire military 
career.  Specifically, he contends that field training, 
carrying equipment, running, and marching placed tremendous 
stress on his joints, including his left knee, resulting in a 
chronic disability.  

The veteran's service medical records reflect that he was 
evaluated for left knee complaints during service beginning 
in January 1995.  The diagnosis most often provided was 
"knee pain."  See Clinic Note dated January 13, 1995; Acute 
Medical Care Note dated April 17, 1997.  However, the veteran 
was evaluated for a right knee injury in October 2003, and 
the corresponding service medical record notes that the 
veteran has "known OA [osteoarthritis] knees."  In 
addition, his January 2004 retirement examination denotes an 
abnormal clinical examination of the lower extremities with 
mild degenerative joint disease of the bilateral knees.  The 
veteran's February 2004 separation examination report 
provides an assessment of a "bilateral knee condition with 
residual."  

The Board observes that there is no objective X-ray evidence 
of degenerative joint disease of the left knee in the 
veteran's service medical records.  See Radiologic 
Examination Report from MacDill Base Hospital dated October 
31, 2001 (right knee series was negative).  Recent 
examination also failed to reveal degenerative changes in the 
veteran's right knee.  See VA Joints Examination Report dated 
April 29, 2006 (noting a normal X-ray and physical 
examination).  

It is the responsibility of the Board to assess the weight 
given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  In the present case, the Board finds that more 
probative weight is to be assigned to the April 2006 VA 
examination report which found no evidence of a current left 
knee disability than the in-service diagnosis of 
osteoarthritis and degenerative joint disease.  In this 
regard, there is no indication as to what clinical evidence 
the veteran's in-service diagnoses were based upon, including 
any X-ray evidence of arthritis.  In contrast, the April 2006 
VA examiner's conclusions were based on a review of the 
claims folder and a complete physical examination of the 
veteran with radiographic testing.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to that effect; lay 
assertions of medical status, such as the veteran's 
statements in support of claim, do not constitute competent 
medical evidence of the diagnosis of the claimed disability.  
Espiritu, supra.  Furthermore, the nature of the veteran's 
claimed left knee disability (arthritis) is not easily 
identifiable such that the veteran's lay testimony is not 
competent, credible, or probative evidence of a current 
disability.  See Jandreau, supra.  Therefore, with more 
probative weight assigned to the April 2006 VA examination 
findings, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran has a current 
disability.  The weight of the evidence demonstrates that the 
veteran has no more than painful knees, which is not, by 
itself, a disability for purposes of service connection.  See 
Sanchez-Benitez, supra.  Since there is no medical evidence 
of a current left knee disorder, service connection must be 
denied.  See Brammer, supra.; 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

E. Gastrointestinal Disorder

The veteran is claiming entitlement to service connection for 
a gastrointestinal disorder.  In his August 2004 notice of 
disagreement he asserts that he has suffered from 
gastrointestinal distress for the past three to five years.  

The Board has carefully reviewed the competent evidence of 
record, to include the veteran's service and post-service 
medical records.  However, for the reasons discussed below, 
it finds that service connection is not warranted for a 
gastrointestinal disorder as there is no evidence that he has 
a current disability that is related to service or an 
undiagnosed illness pursuant to 38 C.F.R. § 3.717 (2007).  

The veteran was most recently examined in April 2006 in 
conjunction with this claim.  He reported gastrointestinal 
distress with belching and gas distention beginning in 
approximately 2001.  Following an examination of the veteran, 
the examiner indicated that the veteran has non-specific 
gastrointestinal bloating and gas and noted that there was no 
evidence to support a diagnosis of irritable bowel syndrome 
(IBS), gastroesophageal reflux disease (GERD), or any other 
diagnostic category.  It was the examiner's opinion, 
therefore, that the veteran suffers from chronic, mild 
indigestion which is more likely than not the same complaints 
that were documented during service.  

Gastrointestinal bloating and gas, or indigestion, are 
generally considered symptoms of gastrointestinal 
disabilities, and not a disease or disability themselves.  
Thus, service connection cannot be granted for documented 
complaints of chronic indigestion since service.  See 
Brammer, supra.  The Board reviewed the veteran's service 
medical records for any evidence of a diagnosed chronic 
gastrointestinal disorder related to these complaints.  For 
example, the veteran underwent an upper GI series in July 
2003 based on a history of worsening symptoms of burping, 
bloating, heartburn, and rising food.  The procedure report, 
however, shows a normal examination with no evidence of 
hiatal hernia or GERD.  CT scans of the veteran's abdomen in 
March 2001 and December 2003 were also negative.  The 
veteran's service medical records do reflect treatment for 
episodes of gastroenteritis throughout the 1980s.  However, 
the veteran reported no chronic symptoms related to these 
incidents (often symptoms lasted approximately one week), and 
there is no evidence that he was ever diagnosed as having 
chronic gastroenteritis.  See August 1989 Periodic 
Examination Report.  

The Board acknowledges the veteran's contention that he has a 
current disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu, supra.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which fails to show 
that he has a current gastrointestinal disorder that is 
related to military service.  A competent medical expert, 
namely, the April 2006 VA examiner, made this opinion and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In November 2007, the veteran testified that he recently had 
gallbladder surgery, and that this was possibly related to 
his in-service gastrointestinal problems.  As indicated by 
the October 2007 medical records from Brandon Regional 
Hospital, the veteran was treated for acute cholecystitis and 
dehydration with renal azotemia following a gallbladder 
ultrasound which showed cholelithiasis and wall thickening.  
The veteran presented with complaints of sharp epigastric 
area pain radiating to the upper quadrant and shoulder blade.  

Despite the veteran's assertions that his cholecystitis is 
related to his in-service gastrointestinal problems, the 
Board finds that such relationship is not reflected in the 
competent evidence of record.  See Espiritu, supra (veteran, 
as a layperson, is not competent to provide evidence 
regarding the etiology of a disease).  The October 2007 
medical records fail to discuss any possible relationship 
between the veteran's previous complaints of gastrointestinal 
distress and his cholecystitis.  Additionally, the veteran's 
service medical records are negative for any gallbladder 
problems.  See Abdominal CT Scans dated March 2001 and 
December 2003 (noting unremarkable scans of the gallbladder).

The Board observes that the veteran's DD-214 indicates that 
he had service in Southwest Asia for the period from December 
1990 to May 1991.  Such evidence is relevant in light of the 
veteran's assertions that he has experienced symptoms of 
gastrointestinal distress since 2001 and the April 2006 VA 
examiner's findings of chronic symptomatology (indigestion) 
without a diagnosed disability.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007) (service connection may be 
granted for Persian Gulf veterans who exhibit objective 
indications of a chronic disability resulting from an illness 
manifested by signs or symptoms which cannot be attributed to 
any known clinical diagnosis).  Therefore, despite no 
assertion by the veteran, the Board has considered whether 
service connection might be warranted for an undiagnosed 
illness manifested by chronic indigestion.  

After careful review of the record, the Board concludes that 
service connection pursuant to 38 C.F.R. § 3.317 is not 
warranted, however, because there is evidence that the 
veteran's chronic symptoms of indigestion manifested prior to 
his Persian Gulf service.  Despite contentions that his 
current gastrointestinal problems began in 2001, there is 
evidence of gastrointestinal problems beginning as early as 
1982.  At his January 2004 retirement examination, the 
veteran explained that he has a gas problem which has 
necessitated a number of dietary changes, and often requires 
him to use the bathroom following a meal.  Service medical 
records dated in November 1982, January 1984, and June 1988 
show treatment for abdominal pain, vomiting, and diarrhea, 
diagnosed as gastroenteritis.  There is also evidence of 
complaints of heartburn and indigestion.  See Clinic Note 
dated May 2, 1986.  The Board notes that at least two of the 
veteran's bouts of gastroenteritis developed shortly after 
eating.  See Emergency Treatment Records dated November 13, 
1982 and January 13, 1984.  Such evidence, the Board 
concludes, clearly demonstrates that the veteran's current 
gastrointestinal problems pre-date his Southwest Asia 
service.  

In sum, the competent evidence of record fails to demonstrate 
that the veteran has a diagnosed gastrointestinal disorder.  
Since there must be medical evidence of a current disability 
to prevail on the issue of service connection under 38 C.F.R. 
§ 3.303, see Brammer, supra, the veteran's claim must be 
denied on a direct basis.  Additionally, a claim for an 
undiagnosed illness manifested by chronic gastrointestinal 
symptoms under 38 C.F.R. § 3.317 fails because there is 
medical evidence that his current gastrointestinal symptoms 
predate his service in the Persian Gulf.  The Board has 
considered the applicability of the benefit of the doubt rule 
in consideration of the veteran's claim.  However, since it 
finds that a preponderance of the evidence is against the 
veteran's claim of service connection for a gastrointestinal 
disorder, this rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

F. Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2007).  In 
November 2007, the veteran testified that he was withdrawing 
his appeal regarding the issue of entitlement to service 
connection for bilateral hearing loss.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review such claim and it 
is dismissed.

II. Increased Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran is currently service connected for chronic 
sinusitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6514 
(2007).  This general rating formula for sinusitis applies in 
all circumstances in which VA is to evaluate the severity of 
sinusitis, no matter what the particular diagnosis, and is 
the most appropriate criteria by which to assess any form of 
sinusitis.  The Board can identify nothing in the evidence to 
suggest that other diagnostic codes would be more 
appropriate, and the veteran has not requested or suggested 
that other diagnostic codes should be used.

Under the general rating formula for sinusitis, a 
noncompensable evaluation contemplates sinusitis detected by 
X-ray only.  A 10 percent disability rating is awarded for 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent disability rating is awarded for sinusitis manifested 
by three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Finally, a 50 
percent disability rating is awarded for sinusitis following 
radical surgery with chronic osteomyelitis, or manifested by 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis is specifically defined in the regulations as 
one requiring bed rest and treatment by a physician.  38 
C.F.R. § 4.97.

With consideration of the above rating schedule, the Board 
concludes that the evidence of record is not characteristic 
of a compensable disability rating as contemplated by 
Diagnostic Code 6514. The Board has considered whether staged 
ratings were appropriate in the present case.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. 
Mansfield, No. 05-2424, (U.S. Vet. App. Nov. 19, 2007).  
However, for reasons discussed in more detail below, the 
Board finds that there is no competent evidence that the 
veteran's service-connected sinusitis increased in severity 
during this appeal sufficient to warrant a higher evaluation.  
Therefore, a staged rating is unnecessary.

The veteran testified at his November 2007 hearing that his 
sinusitis is currently treated with a nasal inhaler.  A 
review of his service and post-service medical records 
reflects that he is currently prescribed Flonase nasal spray.  
When questioned as to whether he has received any antibiotic 
treatment for sinus infections, the veteran responded yes, 
but not in the past couple of years.  See Hearing Transcript 
at 23-24.  He also described having a few "episodes" of 
sinusitis per year in which he had nasal discharge and 
pressure.  

The Board concludes that the above evidence fails to 
demonstrate that the veteran's sinusitis is characterized by 
incapacitating episodes.  Although he may occasionally be 
treated for sinus infections with antibiotics, the veteran 
has not asserted that he has ever required bedrest and 
treatment by a physician as contemplated by the definition of 
"incapacitating episodes."  Moreover, while the veteran 
reported a few (three) "episodes" of sinusitis per year 
which might be considered non-incapacitating, there is no 
indication that these episodes are characterized by 
headaches, pain, and purulent discharge or crusting.  The 
Board acknowledges that the veteran reported sinus pressure 
and discharge associated with these episodes.  However, he 
did not indicate that his sinus pressure was "painful."  
Moreover, although there is evidence in the veteran's medical 
records that he has headaches, there is no competent evidence 
nor any assertion by the veteran that these are associated 
with his sinusitis.  Finally, the veteran was evaluated in 
April 2006 for his sinusitis.  There was no evidence of nasal 
polyps, crusting, or purulent discharge.  Hypermucosa causing 
partial obstruction was noted on examination; however, the 
examiner attributed such symptoms to his service-connected 
allergic rhinitis rather than chronic sinusitis.  

In sum, the Board concludes that the competent evidence of 
record demonstrates that the veteran's service-connected 
sinusitis is manifested by no more than a few non-
incapacitating episodes per year characterized by sinus 
discharge and pressure, but not by headaches, pain, or 
crusting.  There is no competent evidence to support a 
finding that he has incapacitating episodes due to sinusitis.  
Such disability picture is most consistent with the veteran's 
current noncompensable disability rating.  The Board 
considered the provisions of 38 U.S.C.A. § 5107(b) in making 
its determination; however, there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Should the veteran's sinus disability increase in the future, 
he may always advance a claim for an increased rating.


ORDER

Entitlement to service connection for left shoulder 
impingement is granted.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for plantar fasciitis of 
the left foot is granted.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed.

Entitlement to an initial compensable disability rating for 
sinusitis is denied.


REMAND

In June 2007, the RO denied entitlement to service connection 
for bilateral plantar fasciitis.  As discussed above, the 
Board found the veteran's left foot plantar fasciitis to be 
related to his appeal for a disability manifested by left 
heel pain.  At the November 2007 Board hearing, however, the 
veteran indicated that he was seeking service connection for 
plantar fasciitis for both feet.  The Board is of the opinion 
that the veteran's November 2007 testimony can be construed 
as a timely notice of disagreement with the June 2007 denial 
of plantar fasciitis of the right foot.  Also, the veteran 
submitted a notice of disagreement in August 2004 with 
regards to a June 2004 RO rating decision denying entitlement 
to service connection for a left hip disability.  These 
claims must be remanded to allow the RO to provide the 
veteran with a statement of the case on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16- 92).  However, the issues will be returned 
to the Board after issuance of the statement of the case only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issues of entitlement to service 
connection for plantar fasciitis of the 
right foot and a left hip disorder.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
these claims should not be certified to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


